Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        September 4, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 In the Matter of the                                               No. 51942-9-II
 Personal Restraint Petition of

 DARREL LORNE HARRIS,                                         UNPUBLISHED OPINION

                                  Petitioner.


       MAXA, C.J. – In this personal restraint petition (PRP), Darrel Harris seeks relief from

personal restraint imposed following his convictions for indecent liberties against his adult niece

KM and first degree child rape and first degree child molestation against KM’s daughter JJ. KM

and JJ were living with Harris when these acts occurred.

       Harris argues that he received ineffective assistance of counsel because defense counsel

failed to introduce testimony from certain witnesses about his reputation for truthfulness, about

his reputation for sexual morality and decency around children, and about his work schedule that

showed that he usually was not at home during the day when JJ alleged that she was abused.

Harris also contends that defense counsel was ineffective for failing to introduce testimony and

conduct cross-examination of KM regarding KM’s drug use and dishonest behavior.

       We reject these arguments because Harris cannot show that he received ineffective

assistance of counsel. Accordingly, we deny Harris’s PRP.
No. 51942-9-II


                                              FACTS

KM and JJ Live in Harris’s Home

        In November 2013, KM and her daughter JJ lived at Harris’s home.        KM was Harris’s

niece. At the time, Harris was 47 years old, KM was 25 years old, and JJ was 5 years old.

        Harris experienced periodic frustration with KM, believing that she was not a very

considerate houseguest. Despite these frustrations, Harris was also physically affectionate

toward KM. He put his arm around her, held her, and rubbed her back while they stood outside

smoking. His home security video footage also revealed Harris running his hand down KM’s

lower back, rubbing her rear end, and letting his hand remain there.

The Allegations

        On November 6, 2013, KM awoke to Harris touching her vagina. KM moved Harris’s

hand away. Harris told her that he wanted a relationship with her, but she refused and left the

room.

        During the rest of the day, Harris drove KM to a doctor’s appointment in the morning and

the two had lunch together. Harris then went to work, and when he returned home KM and JJ

had moved out of his house.

        On November 9, KM called the police to report the sexual assault. KM told the

responding officer about Harris touching her. KM said that she did not report it earlier because

Harris had threatened to kill her in the past. KM also said that Harris had abused JJ. JJ told the

officer that Harris touched her in a “private spot” and that he put “a finger in there.” Report of

Proceedings (RP) (Feb. 17, 2015) at 280. JJ later described what Harris had done to her to an

emergency room doctor, a forensic interviewer, a pediatric practitioner, KM, and KM’s aunt.




                                                 2
No. 51942-9-II


        The State charged Harris with one count of indecent liberties for touching KM. The State

also charged Harris with one count of first degree rape of a child and one count of first degree

child molestation for abusing JJ.

Trial

        Before trial, the State filed a motion in limine to preclude evidence of KM’s drug use.

Defense counsel stated, “I understand the Evidence Rules and the issues involved there. I have

talked with my client about how a number of things are not going to be admissible. We are not

objecting.” RP (Feb. 10, 2015) at 201-02.

        At trial, defense counsel’s strategy in opening statement and closing argument took a

multi-faceted approach: (1) attack KM’s credibility by suggesting that her story had changed

over time because it was not the truth and instead a retaliation against Harris after her

problematic behavior forced him to kick her out of his house, (2) attack KM’s credibility by

suggesting that spending time with Harris on November 6 was not consistent with him sexually

assaulting her earlier in the day, (3) suggest that JJ’s memories of being sexually abused by

Harris were not actually real but the result of KM’s coaching, (4) emphasize the lack of any

physical evidence of abuse, (5) demonstrate that the layout of Harris’s house and the lack of

doors on Harris’s and JJ’s bedrooms were inconsistent with JJ’s stories of abuse, and (6) present

Harris himself as a credible witnesses who categorically denied any wrongdoing.

        KM and JJ both testified at trial about Harris’s conduct toward them as described above.

The persons to whom JJ described the abuse also testified.

        Harris testified at trial. He denied touching or molesting KM, or inappropriately touching

or raping JJ. He also denied ever being alone with JJ. Harris testified that he worked long hours

at his real estate office or at properties he managed.




                                                  3
No. 51942-9-II


       On cross-examination, the prosecutor asked Harris about his relationship with KM and JJ

and the physical affection he demonstrated toward KM. Harris initially denied touching KM’s

rear end, despite acknowledging that he was physically affectionate with her. Harris then viewed

the security video footage outside the jury’s presence, and later in the cross-examination he

admitted that the video showed instances where he had rubbed KM’s rear end.

       When asked about his testimony that he was never alone with JJ, Harris clarified that he

was never alone with her for more than a few minutes. Later in the cross-examination Harris

again admitted that he would be alone with JJ for very short periods. He also admitted that he

might be alone with JJ if KM was outside smoking or doing something else.

       The jury found Harris guilty on all charges. Harris appealed his convictions, and this

court affirmed. State v. Harris, No. 47477-8-II, (Wash. Ct. App. Feb. 7, 2017) (unpublished),

http://www.courts.wa.gov/opinions/pdf/D2%2047477-8-II%20Unpublished%20Opinion.pdf.

The Supreme Court denied his petition for review. State v. Harris, 188 Wash. 2d 1013, 394 P.3d
1003 (2017).

PRP Evidence

       Harris filed a timely PRP. Attached to the PRP were declarations from Harris as well as

from several people who could have testified at trial but were not called as witnesses. Harris

stated in his declaration that defense counsel failed to present certain types of witnesses and

certain evidence that Harris brought to his attention.

       First, Harris asserted that he told his defense counsel that they should call his employer

and other witnesses to testify that he was trustworthy and truthful. In support of his PRP, Harris

submitted a declaration from Towne Collins, his employer. Collins stated that Harris had a

reputation as being honest, that the suggestion that he was dishonest was contrary to his




                                                 4
No. 51942-9-II


reputation at the office, and that he had a reputation of trustworthiness and truthfulness within

the real estate community. Harris also submitted the declaration of Robert Hall, who used to live

in the same mobile home park as Harris. Hall stated that Harris had an excellent reputation as an

honest and truthful person. Finally, Harris submitted the declaration of Bob Powers, the property

manager at the mobile park where Harris used to live, who stated that Harris had a reputation for

honesty and truthfulness. Harris claimed that defense counsel told him that this evidence was

inadmissible.

       Second, Harris asserted that he wanted to call witnesses to testify that he could be trusted

around kids. Hall stated in his declaration that he and his wife felt very comfortable with Harris

around their young daughter, and that he thought other neighbors felt the same way about Harris

because kids in the neighborhood often played with Harris’s dog. Hall also stated that Harris had

a reputation as someone who was safe around kids and had a reputation of sexual morality and

decency around children. Powers stated in his declaration that Harris was considered in the

community to be a safe person for kids to be around and that Powers would say that Harris had a

reputation for sexual morality and decency. Harris claimed that defense counsel told him that

they could not present this kind of evidence.

       Third, Harris asserted that after JJ testified that Harris molested her during the day time

and KM testified that Harris often was home during the day, he asked defense counsel to call his

employer as a witness. Harris claimed that he told counsel that his employer would testify that

Harris worked long hours Monday through Saturday. Collins’s declaration stated that the

allegation that Harris often was at home during the day was inaccurate; he saw Harris in the

office almost every day of the week. However, Collins also remembered that while KM was

staying with Harris, Harris frequently took time off to give her rides to doctor appointments.




                                                 5
No. 51942-9-II


       Fourth, Harris asserted that he wanted defense counsel to present evidence that KM often

was high on drugs. Harris stated in his declaration that “KM regularly used marijuana, pain pills

and muscle relaxants, and possibly other drugs.” PRP, App. (Harris Decl. at 2). She often was

high at the house, seemed out of touch with what was going on, and usually was “still groggy in

the morning from the drugs.” PRP, App. (Harris Decl. at 2). Harris also submitted the

declaration of Donald Satre, a neighbor, who stated that he saw KM often and her clothes usually

smelled like marijuana. Satre said that KM smoked marijuana many times on the porch. Finally,

Powers stated that almost every time he saw KM she seemed like she was high on drugs. Harris

claimed that defense counsel told him that this evidence was not admissible.

       Fifth, Harris asserted that he advised defense counsel that KM had been in trouble with

the police and had been accused of stealing from Walmart. He claimed that he asked counsel to

obtain the records from Walmart and investigate other police incidents involving KM. Harris

claimed that defense counsel told him this evidence could not be introduced at trial.

       Sixth, in support of his PRP Harris submitted evidence that KM had a pattern of making

false accusations to law enforcement to retaliate against people who she perceived had injured

her. KM’s mother accused KM of calling the police with a false claim that her mother had

physically assaulted her after KM’s mother kicked her out of the house. A person to whom KM

owed money claimed that KM called the police with a false harassment accusation against him

after he had confronted her about the debt. KM’s ex-boyfriend had petitioned for a protection

order when they lived together, claiming she abused drugs, was mentally and emotionally

unstable, and had frequently physically or verbally assaulted him.




                                                6
No. 51942-9-II


       Harris did not submit a declaration from his defense counsel to support his PRP

arguments. Instead, Harris’s declaration included only statements defense counsel allegedly

made to him about the evidence.

                                            ANALYSIS

A.     LEGAL BACKGROUND

       1.    PRP Principles

       We will grant appropriate relief when petitioners establish that they are under restraint

that is unlawful for one of certain specified reasons. RAP 16.4(a)-(c). To prevail in a PRP, a

petitioner must establish (1) a constitutional error that resulted in actual and substantial

prejudice, or (2) a fundamental defect of a nonconstitutional nature that inherently resulted in a

complete miscarriage of justice. In re Pers. Restraint of Dove, 196 Wash. App. 148, 154, 381 P.3d
1280 (2016). The petitioner must make this showing by a preponderance of the evidence. Id.

       However, a PRP is not a substitute for a direct appeal, and the availability of collateral

relief is limited. Id. at 153. “ ‘Relief by way of a collateral challenge to a conviction is

extraordinary, and the petitioner must meet a high standard before this court will disturb an

otherwise settled judgment.’ ” Id. (quoting In re Pers. Restraint of Coats, 173 Wash. 2d 123, 132,

267 P.3d 324 (2011)).

       RAP 16.7(a)(2) requires a petitioner to specifically identify the evidence available to

support the factual allegations in the PRP. In re Pers. Restraint of Wolf, 196 Wash. App. 496, 503,

384 P.3d 591 (2016). The petitioner must show that he has competent, admissible evidence to

establish facts that would entitle him to relief. In re Pers. Restraint of Yates, 177 Wash. 2d 1, 18,

296 P.3d 872 (2013). Conclusory allegations are insufficient. Wolf, 196 Wash. App. at 503. In




                                                  7
No. 51942-9-II


addition, the factual allegations must be based on more than speculation and conjecture. Yates,
177 Wash. 2d at 18.

       We have three options when considering a PRP. First, if a petitioner does not show

actual prejudice for constitutional errors or a fundamental defect resulting in a miscarriage of

justice for nonconstitutional errors, the petition must be denied. See id. at 17. Second, if the

petitioner has proved actual prejudice or a fundamental defect resulting in a miscarriage of

justice, the petition should be granted. Id. at 18. Third, if the petitioner makes at least a prima

facie showing but the merits of his or her contentions cannot be resolved solely on the record, we

will remand for a full hearing on the merits or a reference hearing. Id.

       2.    Ineffective Assistance of Counsel

       Ineffective assistance of counsel is a constitutional error, arising from the Sixth

Amendment to the United States Constitution and article I, section 22 of the Washington

Constitution. State v. Estes, 188 Wash. 2d 450, 457, 395 P.3d 1045 (2017). To prevail on an

ineffective assistance claim, the defendant must show both that (1) defense counsel’s

representation was deficient and (2) the deficient representation prejudiced the defendant. Id. at

457-58. Representation is deficient if, after considering all the circumstances, it falls below an

objective standard of reasonableness. Id. at 458. Prejudice exists if there is a reasonable

probability that, except for counsel’s errors, the result of the proceeding would have been

different. Id.

       We apply a strong presumption that defense counsel’s performance was reasonable. Id.

Counsel’s conduct is not deficient if it was based on what can be characterized as legitimate trial

strategy or tactics. Id. To rebut the strong presumption that counsel’s performance was

effective, “the defendant bears the burden of establishing the absence of any ‘conceivable




                                                  8
No. 51942-9-II


legitimate tactic explaining counsel’s performance.’ ” State v. Grier, 171 Wash. 2d 17, 42, 246
P.3d 1260 (2011) (quoting State v. Reichenbach, 153 Wash. 2d 126, 130, 101 P.3d 80 (2004)).

        The “reasonable probability” standard for prejudice in an ineffective assistance of

counsel claim is not precisely the same as the “actual and substantial prejudice” standard in a

PRP. In re Pers. Restraint of Crace, 174 Wash. 2d 835, 842, 280 P.3d 1102 (2012). However, the

Supreme Court has held that a petitioner who presents a successful ineffective assistance of

counsel claim necessarily establishes actual and substantial prejudice for purposes of collateral

relief. Id. at 846-47.

        When the basis of an ineffective assistance of counsel claim is the failure to introduce

evidence, the defendant must show that the evidence would have been admissible. See In re

Pers. Restraint of Dalluge, 152 Wash. 2d 772, 777-78, 100 P.3d 279 (2004) (“If a petitioner raises

ineffective assistance of . . . counsel on collateral review, he or she must first show that the legal

issue that . . . counsel failed to raise had merit”).

        3.   Successive Ineffective Assistance of Counsel Claims

        As a threshold matter, the State argues that we should dismiss Harris’s ineffective

assistance of counsel claims as successive because Harris raised an ineffective assistance counsel

claim on direct appeal. We disagree.

        A collateral attack cannot renew an issue raised and rejected on direct appeal unless the

interests of justice require relitigation of that issue. Yates, 177 Wash. 2d at 17. However, the

claims of ineffective assistance rejected on Harris’s direct appeal concerned defense counsel’s

failure to object to statements the prosecutor made during closing and rebuttal arguments and

failure to enter Harris’s security video footage as evidence. Harris, No. 47477-8-II, slip op. at 1,

9. Here, Harris is asserting ineffective assistance claims on different grounds. “We may




                                                    9
No. 51942-9-II


consider a new ground for an ineffective assistance of counsel claim for the first time on

collateral review.” In re Pers. Restraint of Khan, 184 Wash. 2d 679, 689, 363 P.3d 577 (2015).

B.     FAILURE TO INTRODUCE EVIDENCE OF HARRIS’S CHARACTER

        Harris argues his defense counsel was ineffective for failing to introduce evidence of his

character for truthfulness under ER 608(a). He claims that defense counsel should have offered

the testimony of Collins, Hall, and Powers, all who would have testified that Harris had a

reputation for being honest and truthful. Harris also argues that his defense counsel was

ineffective for failing to introduce the testimony of Hall and Powers under ER 404(a)(1) as

evidence of his reputation for sexual morality and sexual decency around children.

       There are questions regarding the admissibility of Harris’s proposed testimony under ER

608(a) and ER 404(b). But even if the testimony was admissible, the record is insufficient for

Harris to meet his burden of proving that defense counsel’s performance was deficient in not

calling these witnesses.

       In general, the decision whether to call a particular witness at trial is subject to

differences of opinion, and therefore we presume that such a decision is a matter of legitimate

trial tactics. In re Pers. Restraint of Lui, 188 Wash. 2d 525, 545, 397 P.3d 90 (2017). The question

is whether there are “possible strategic reasons” for not calling a witness. In re Pers. Restraint of

Morris, 176 Wash. 2d 157, 171, 288 P.3d 1140 (2012). And as noted above, there is a strong

presumption that defense counsel’s performance was reasonable. Estes, 188 Wash. 2d at 458. A

petitioner must rebut this presumption by proving that there was no conceivable legitimate tactic

that would explain defense counsel’s decision. Grier, 171 Wash. 2d at 42.

       There are many legitimate reasons why an attorney might decide not call a witness who

appears favorable on paper. The testimony may appear fabricated on the stand, the witness may




                                                 10
No. 51942-9-II


have a poor demeanor, or the witness may have other information that would be harmful to the

defense if brought out on cross-examination. And the testimony may not fit defense counsel’s

trial strategy. Specific to this case, the State points out that Collins was a good friend of Harris,

and would have been impeachable as biased. And the State claims that the reputation witnesses

would have been subject to attack on cross-examination because their opinions lacked sufficient

foundation.

       The Supreme Court in State v. Linville held that the record was insufficient to determine

deficient performance on direct appeal when the record did not show “evidence on counsel’s

strategic or tactical decisions.” 191 Wash. 2d 513, 525, 423 P.3d 842 (2018). Although Linville

involved a direct appeal rather than a PRP, that case is instructive here. Harris asserts that

defense counsel told him that this testimony was inadmissible. But Harris presented no evidence

of the reason defense counsel decided not to present this testimony.

       In the absence of evidence regarding defense counsel’s decision not to call reputation

witnesses, Harris cannot overcome the strong presumption that counsel’s decision involved

legitimate trial tactics and cannot prove that counsel was deficient. Accordingly, we hold that

Harris’s ineffective assistance of counsel claim on this basis fails.

C.     FAILURE TO INTRODUCE EVIDENCE REGARDING HARRIS’S WORK HOURS

       Harris argues his trial counsel was ineffective for failing to introduce testimony from

Harris’s employer Collins that Harris usually was at work during the day to rebut JJ’s testimony

that he molested her at home during the day. We disagree.

       Even if trial counsel had called Collins to testify, this testimony would not have

established that Harris was never at home and never in a position to commit the offenses as

charged. On cross-examination, Harris admitted that he was sometimes alone with JJ in the




                                                  11
No. 51942-9-II


house during the time that she lived there. In addition, Collins’s declaration acknowledges that

“I do remember that during the time his niece was staying with him, that he did take time away

to drive her to the doctor’s office. This seemed to happen a lot.” PRP, App. (Collins Decl. at 2).

       Therefore, Harris fails to demonstrate that defense counsel’s failure to call Collins as a

witness was unsupported by any conceivable legitimate tactic, or that this testimony would have

likely changed the result at trial. Accordingly, we hold that Harris’s ineffective assistance of

counsel claim on this basis fails.

D.     FAILURE TO INTRODUCE EVIDENCE OF KM’S DRUG USE

       Harris argues defense counsel was ineffective for failing to oppose the State’s motion in

limine to exclude evidence of KM’s drug abuse. He claims that defense counsel should have

offered testimony from himself that KM frequently was high on drugs and usually was still

groggy in the morning from drugs, testimony from Satre that KM frequently smoked marijuana,

and testimony from Powers that KM seemed high on drugs every time he saw her. Harris also

claims that defense counsel should have cross-examined KM about her drug use.1 We disagree.

       Evidence of a witness’s drug use generally is inadmissible because it is impermissibly

prejudicial. State v. Tigano, 63 Wash. App. 336, 344-45, 818 P.2d 1369 (1991). However, a

witness’s drug use is admissible to impeach the witness’s credibility “if there is a showing that

the witness was using or was influenced by the drugs at the time of the occurrence which is the

subject of the testimony.” State v. Russell, 125 Wash. 2d 24, 83, 882 P.2d 747 (1994).




1
  Harris also refers to his appellate counsel’s declaration attaching a police report regarding an
allegation that KM has stolen medication from a former roommate, a police report that suggested
KM was under the influence of drugs when she was interviewed about an incident, and a petition
for a protective order in which KM’s ex-boyfriend alleged that KM had a long history of
marijuana and methadone use. However, this evidence referenced in the declaration is
inadmissible hearsay, which cannot support a PRP. See Yates, 177 Wash. 2d at 18.


                                                 12
No. 51942-9-II


       ER 608(b) allows cross-examination of a witness regarding specific instances of the

witness’s conduct, but only “if probative of truthfulness or untruthfulness.” See State v.

Cochran, 102 Wash. App. 480, 486-87, 8 P.3d 313 (2000). Drug use is not probative of

truthfulness because it has little to do with a witness’s credibility. Id. at 487.

       Under these principles, Satre’s and Powers’s proposed testimony would have been

inadmissible. Neither the fact that KM frequently smoked marijuana on the front porch nor the

fact that she always seemed high when she visited Harris at the mobile park is relevant to

whether she was under the influence of drugs on the morning of November 6. Cross-

examination of KM regarding her general drug use would be inadmissible for the same reason,

and also would be inadmissible under ER 608(b) because drug use does not relate to her

truthfulness.

       Harris’s statements that KM often was high on drugs and that she usually was groggy in

the morning from the drugs could relate to whether KM was under the influence of drugs on the

morning of November 6. But Harris provided no specifics. Harris did not state that KM smoked

marijuana or took drugs on November 5. Harris left the house with KM around 10:00 AM on

November 6 to drive KM to a doctor’s appointment, but he did not state that she was groggy or

otherwise under the influence of drugs at that time. In the absence of specific details about KM’s

drug use at the time of the alleged incident, Harris’s proposed testimony would have been

inadmissible.

       We conclude that Harris cannot establish that the trial court would have admitted the

testimony regarding KM’s drug use. Therefore, he fails to demonstrate that defense counsel’s

failure to present this testimony was unsupported by any conceivable legitimate tactic or that this




                                                  13
No. 51942-9-II


testimony likely would have changed the result at trial. Accordingly, we hold that Harris’s

ineffective assistance of counsel claim on this basis fails.

E.     FAILURE TO INTRODUCE EVIDENCE OF KM’S ACTS OF DISHONESTY

       Harris argues that defense counsel was ineffective for failing to introduce evidence of

KM’s criminal and dishonest behavior, which would have impeached her credibility as a witness.

He claims that defense counsel should have cross-examined KM about being accused of

shoplifting at Walmart and stealing her former roommate’s medication, and should have called

KM’s mother to testify about a false accusation KM made against her. Harris also claims that

defense counsel should have investigated further regarding the Walmart incident. We disagree.

       ER 608(b) provides that specific instances of a witness’s prior misconduct “may not be

proved by extrinsic evidence” other than a conviction of a crime under ER 609. But in the

discretion of the court, if the prior misconduct is “probative of truthfulness or untruthfulness” it

may “be inquired into on cross examination of the witness . . . concerning the witness’ character

for truthfulness or untruthfulness.” ER 608(b).

       However, if a party is allowed to ask a witness about prior misconduct on cross-

examination, the party cannot challenge the witness’s answer with extrinsic evidence. In other

words, if the witness denies the misconduct, the cross-examiner must accept that answer. “[I]f

the witness denies the specific misconduct or incident on cross-examination, the inquiry is at an

end. The cross-examiner must “take the answer” (though necessarily the first answer) of the

witness and may not call a second witness to contradict the first witness.” 5A KARL B.

TEGLAND, WASHINGTON PRACTICE: EVIDENCE LAW AND PRACTICE § 608.11, at 447-48 (6th ed.

2016) (citing Nevada v. Jackson, 569 U.S. 505, 133 S. Ct. 1990, 186 L. Ed. 2d 62 (2013)).




                                                  14
No. 51942-9-II


       Here, testimony from KM’s mother, former roommates, or police officers about KM’s

previous dishonest acts would have been inadmissible under ER 608(b) because their testimony

would have constituted extrinsic evidence. Similarly, evidence regarding the Walmart incident

would have been inadmissible for the same reason. Therefore, defense counsel was not deficient

in failing to offer that testimony and evidence.

       Regarding cross-examining KM about her prior conduct, cross-examination is a matter of

trial strategy that typically is immune from challenge as long as it falls within the range of

reasonable representation. In re Pers. Restraint of Davis, 152 Wash. 2d 647, 720, 101 P.3d 1

(2004). And as noted above, there is a strong presumption that defense counsel’s performance

was reasonable. Estes, 188 Wash. 2d at 458. A petitioner must rebut this presumption by proving

that there was no conceivable legitimate tactic that would explain defense counsel’s decision.

Grier, 171 Wash. 2d at 42.

       Here, there was a clear, legitimate reason for defense counsel to avoid cross-examining

KM about her prior dishonest acts because under ER 608(b) – defense counsel could only ask her

about them. If KM denied she had engaged in prior dishonest acts or if she mischaracterized

them, ER 608(b)’s prohibition on extrinsic evidence to prove specific instances of conduct would

have barred defense counsel from introducing police reports or calling KM’s mother or her

former roommates to rebut her testimony. And if KM denied the prior conduct or challenged

defense counsel’s allegations, defense counsel’s credibility may have been compromised.

       We conclude that Harris cannot establish that defense counsel was deficient in not cross-

examining KM regarding her dishonest acts. Accordingly, we hold that Harris’s ineffective

assistance of counsel claim on this basis fails.




                                                   15
No. 51942-9-II


                                          CONCLUSION

        We deny Harris’s PRP.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, C.J.


 We concur:



 LEE, J.




 CRUSER, J.




                                                 16